Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 06/10/2021 has been entered. Claims 1, 6, 10, 54, 56-58, 131, and 134-137 are pending and currently under consideration.

Withdrawn Objections and/or Rejections
The rejection of claims 1, 6, 10, 54, 56-58, 131, and 134-137 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s argument. 

Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 1, 6, 10, 54, 56-58, 131, and 134-137 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The basis for the rejection is set forth in the office action mailed on 12/10/2020. 

(iii). Response to Applicant’s argument
            
                §
            
        2163(II)(A)(2),  Applicant argues that the specification provides clear written description support for the claimed antibody and antigen­ binding fragment thereof. Applicant argues that the pending claims recite two features for the claimed antibody or an antigen­ binding fragment thereof: (1) it specifically binds an epitope within TNFR2 containing the KCSPG motif and does not specifically bind an epitope within TNFR2 containing the KCRPG motif; and (2) it is human, humanized, or chimeric. Applicant argues that Applicant, at the time of filing, was in possession of a murine antibody, antibody 8E6.D1, having this binding profile as this antibody was publicly available as of the filing date. Applicant needs not disclose the sequence of this antibody in the specification in order to satisfy the written description requirement. Applicant argues that the specification teaches that other TNFR2- binding antibodies and antigen-binding fragments thereof can be identified and/or readily prepared using methods known in the art by screening for the binding properties that Applicant discovered with antibody 8E6.D1. Applicant argues that the specification provides a thorough description of human, humanized, and chimeric antibodies, as well as a teaching of how such antibodies can be generated by using the complementarity-determining regions (CDRs) of the murine antibody 8E6.D1. Applicant argues that the specification describes additional methods for producing human, humanized, and chimeric antibodies from previously existing CDR sequences. Applicant argues that guided by the specification, one of skill in the art would recognize that Applicant was in possession of a human, humanized, or chimeric antibody within the scope of the present claims as of the filing date of the application.



For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. In the instant case, the specification discloses a single 

Finally, Applicant states that Applicant, at the time of filing, was in possession of a murine antibody, antibody 8E6.D1, having this binding profile as this antibody was publicly available as of the filing date. The examiner requests that the source (reference) regarding the murine antibody, antibody 8E6.D1, be disclosed. 

Conclusion
No claims are allowed.

Advisory Information
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.

June 17, 2021